DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 12/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “the curved ridge pivoting in at least one of a first direction and a second direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed 
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 4 line 2 “wherein the curved ridge configured to adjust  to fit within the vagina” needs to be corrected.  A suggested correction is – wherein the curved ridge is configured to adjust  to fit within the vagina –. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Altan; Amanda Rae et al. (Pub. No.: US 20130158340 A1, hereinafter referred to as “Altan”).
As per independent Claim 1, Altan discloses an incontinence prevention device to be inserted in a vagina (Altan in at least fig. 1, 5A, [0004], [0006], [0008], [0010-0011], [0015], [0038], [0042],  [0045-0046], [0050-0052], [0055], [0061-0063], [0085] for example discloses relevant subject-matter. More specifically, Altan in at least fig. 1, 5A, [0004]  for example discloses an incontinence prevention device to be inserted in a vagina. See at least [0004] “a vaginal insert device used to treat urinary incontinence ... to assist in the prevention of stress urinary incontinence”), the incontinence prevention device comprising: 
a bulbous member having a rounded shape and configured to indirectly via the anterior vaginal wall deliver an outward compression force against at least a portion of a bladder to prevent a urinary leak from the bladder, such that the bulbous member changes from the rounded shape to a shape of the vagina in response to being inserted therein (Here, the “such that” encompassing limitation i.e. “such that the bulbous member changes from the rounded shape to a shape of the vagina in response to being inserted therein” is being interpreted as an intended result limitation and as such a prior art structure that is capable of the recited function/result would read on the limitation as now explicitly, positively and specifically recited by the Applicants. See MPEP 2111.04. Nonetheless, Altan in fig. 1, 5A, [0004], [0007-0008], [0042], [0044], [0061-0062] for example discloses a bulbous member 104 having a rounded shape (see fig. 5A) and configured to indirectly via the anterior vaginal wall deliver an outward compression force against at least a portion of a bladder (see fig. 1, [0004]) to prevent a urinary leak from the bladder, such that the bulbous member 104 changes from the rounded shape to a shape of the vagina in response to being inserted therein . See at least [0004] “vaginal insert device expands in the vagina to deliver an outward compression force against the bladder neck”); 
a curved ridge circumferentially disposed around a bottom portion of the bulbous member, the curved ridge configured to contact an interior surface of the vagina, such that the bulbous 
a base member disposed at a base of the bulbous member to facilitate extracting the bulbous member from the vagina (Altan in fig. 1, 5A, [0004], [0006-0008], [0044], [0063] for example discloses a base member/string 160 disposed at a base of the bulbous member 108 to facilitate extracting the bulbous member from the vagina. See at least [0063] “vaginal insert device 100 also includes a removal member 160 attached to the vaginal insert device 100. The removal member 160 can be anything known in the art to allow a user to remove the vaginal insert device 100 from the vaginal cavity… The removal member 160 has a shape suitable to be grasped so that the vaginal insert device 100 can be removed…removal member 160 as a string”).
Altan  does not necessarily require the bulbous member be semispherical shaped.
However, Altan discloses alternate embodiments that make obvious a bulbous member having a semispherical shape (First Examiner notes that the entire specification is silent as to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of bulbous member as taught by Altan, to be semispherical shape as semispherical shape is a species of the generic broader rounded shape also disclosed by Altan and thus, Altan’s disclosure makes a bulbous member having a semispherical shape obvious. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of minimizing any discomfort during insertion, use, and removal of the vaginal insert device(Altan, [0055])

As per dependent Claim 2, Altan as a whole further discloses incontinence prevention device wherein the bulbous member deforms in response to insertion within the vagina (Altan in at least [0004, [0007-0008], [0011], [0044], fig. 5A, [0051] for example discloses the bulbous member 104 deforms (expands/compresses as in [0007]) in response to insertion within the vagina. See at least [0011] “vaginal insert device is constructed of a compliable resilient material”; [0051] “the support segment 102 … expand”).  

As per dependent Claim 3, Altan as a whole further discloses incontinence prevention device wherein the curved ridge comprises: an adjustable section disposed within at least a portion of the curved ridge to facilitate changing the shape thereof (Altan in fig. 1, 5A, [0006-0008], [0044-0046], [0050-0052], [0063] for example discloses the rotatable curved ridge/central joint 108 comprises: an adjustable section disposed within at least a portion of the curved ridge/central joint 108  to facilitate changing the shape thereof  due to central joint 108  adjusting and conforming co-operatively and operationally with the expandable/compressible device in configurations discussed in [0007] as it is formed of string and the rotatable nature of the central joint 108 as disclosed in [0046] “Any other suitable rotational mechanism can be employed at the central joint 108” and thus prior art central joint 108 can be seen as including adjustable section as recited. Further, the prior art rotatable central joint 108  shape changes and confirms to the different configurations (Altan [0007]) of the expandable/compressible  device such as insertion configuration, an in-use configuration, and a removal configuration of the device).  

As per dependent Claim 4, Altan as a whole further discloses incontinence prevention device wherein the curved ridge configured to adjust  to fit within the vagina by pivoting in at 

As per dependent Claim 5, Altan as a whole further discloses incontinence prevention device wherein the base member comprises: a base surface (Altan in fig. 5A, “160”); 
an elongated portion disposed on a first end at a center of the base surface to extend a predetermined distance away from the base surface (Altan in fig. 5A, [0006],[0044], [0063] for example discloses an elongated portion disposed on a first end at a center of the base surface to extend a predetermined distance away from the base surface. See at least [0063] “vaginal insert device 100 also includes a removal member 160 attached to the vaginal insert device 100. The removal member 160 can be anything known in the art to allow a user to remove the vaginal insert device 100 from the vaginal cavity… removal member 160 as a string”); and 
a handle disposed on a second end of the elongated portion to facilitate gripping thereof (Altan in fig. 5A, [0006], [0044], [0063] for example discloses a handle, which is represented by graspable part of the string 160 in prior art, disposed on a second end of the elongated portion to 

As per independent Claim 6, Altan discloses an incontinence prevention device to be inserted in a vagina (Altan in at least fig. 1, 5A, [0004], [0006], [0008], [0010-0011], [0015], [0038], [0042],  [0045-0046], [0050-0052], [0055], [0061-0063], [0085] for example discloses relevant subject-matter. More specifically, Altan in at least fig. 1, 5A, [0004]  for example discloses an incontinence prevention device to be inserted in a vagina. See at least [0004] “a vaginal insert device used to treat urinary incontinence ... to assist in the prevention of stress urinary incontinence”), the incontinence prevention device comprising: 
a bulbous member having a rounded shape and configured to indirectly via the anterior vaginal wall deliver an outward compression force against at least a portion of a bladder to prevent a urinary leak from the bladder (Altan in fig. 1, 5A, [0004], [0007-0008], [0042], [0044], [0061-0062] for example discloses a bulbous member 104 having a rounded shape (see fig. 5A) and configured to indirectly via the anterior vaginal wall deliver an outward compression force against at least a portion of a bladder to prevent a urinary leak from the bladder. See at least [0004] “vaginal insert device expands in the vagina to deliver an outward compression force against the bladder neck”); 
a curved ridge circumferentially disposed around a bottom portion of the bulbous member, the curved ridge configured to contact an interior surface of the vagina, such that the curved ridge prevents the bulbous member from movement after insertion (Here, the “such that” encompassing limitation i.e. “such that the curved ridge prevents the bulbous member from movement after insertion” is being interpreted as an intended result limitation and as such a prior art structure that is capable of the recited function/result would read on the limitation as now explicitly, positively 
a base member disposed at a base of the bulbous member to facilitate extracting the bulbous member from the vagina, such that a diameter of the curved ridge is greater than a diameter of the bulbous member and a diameter of the base member (Altan in fig. 1, 5A, [0004], [0006-0008], [0044], [0063] for example discloses a base member/string 160 disposed at a base of the bulbous member 108 to facilitate extracting the bulbous member from the vagina, such that a diameter of the curved ridge/central joint is greater than a diameter of the bulbous member and a diameter of the base member since the curved ridge/central joint 108  as shown in fig. 5A is positioned on the exterior surface of the device 100 . See at least [0063] “vaginal insert device 100 also includes a removal member 160 attached to the vaginal insert device 100. The removal member 160 can be anything known in the art to allow a user to remove the vaginal insert device 100 from the vaginal cavity… The removal member 160 has a shape suitable to be grasped so that the vaginal insert device 100 can be removed…removal member 160 as a string”).
Altan  does not necessarily require the bulbous member be semispherical shaped.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of bulbous member as taught by Altan, to be semispherical shape as semispherical shape is a species of the generic broader rounded shape also disclosed by Altan and thus, Altan’s disclosure makes a bulbous member having a semispherical shape obvious. A person of ordinary skill would have been motivated to do so, with a reasonable .

Response to Amendment
 According to the Amendment, filed 12/27/2021, the status of the claims is as follows:
Claims 1, 4  are currently amended; 
Claims 2, 3, 5 are as originally filed; and 
Claim 6 is new; 
By the current amendment, as a result, claims 1-6  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Pages 4-6 of Applicant’s Amendment dated  12/27/2021
[A]: The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  09/20/2021: [1]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  09/20/2021 in para. [9-12]  are withdrawn in view of the amendment, filed 12/27/2021; [2] The rejection to claims 1-5 under 35 U.S.C. 101 as being directed to non-statutory subject matter as raised in Office Action dated  09/20/2021 in para. [4-8]  are withdrawn in view of the amendment, filed 12/27/2021.
[B]: The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains the following non prior art related objections/rejections raised in Office Action dated  09/20/2021: [1]  The objection to Specification/Drawings is maintained in view of the arguments filed 12/27/2021 since no corresponding amended drawings are counter-

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 6-9 of Applicant’s Amendment dated  12/27/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claims[A] The Office Action rejects claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Publication No. 2013/0158340 to Altan et al. (hereinafter, Altan). Reconsideration and withdrawal of the rejection of the claims under § 102(a)(1) are respectfully requested.

[B] Independent Claim 1: it is respectfully submitted that Altan does not teach or disclose all of the features as presently recited in independent claim 1. Altan does not teach or disclose, among other things, “a bulbous member having a semispherical shape and configured to indirectly via the anterior vaginal wall deliver an outward compression force against at least a portion of a bladder to prevent a urinary leak from the bladder, such that the bulbous member changes from the semispherical shape to a shape of the vagina in response to being inserted therein” (emphasis added), as presently recited in independent claim 1. Since Altan does not teach or disclose each of the features presently recited in independent claim 1, it is respectfully submitted that Altan cannot be properly used to reject independent claim 1 under 35 U.S.C. § 102(a)(1). Applicant respectfully requests withdrawal of this rejection and allowance of this claim.

[C] Applicant affirms that none of the above-cited references teach, disclose, or suggest the limitations as recited in new independent claim 6, and Applicant respectfully requests allowance of this new claim 6. 


Applicant’s arguments 15[A-C] with respect to the above claim limitations in amended independent Claim 1 and new independent Claim 6 have been fully considered and were found 
With respect to limitation argued in 15 [B] above, Altan as a whole makes obvious   “a bulbous member having a semispherical shape and configured to indirectly via the anterior vaginal wall deliver an outward compression force against at least a portion of a bladder to prevent a urinary leak from the bladder, such that the bulbous member changes from the semispherical shape to a shape of the vagina in response to being inserted therein”  as now explicitly, positively and specifically recited by the Applicants.
With respect to the recitation  “a bulbous member having a semispherical shape and configured to indirectly via the anterior vaginal wall deliver an outward compression force against at least a portion of a bladder to prevent a urinary leak from the bladder, such that the bulbous member changes from the semispherical shape to a shape of the vagina in response to being inserted therein”, first, the “such that” encompassing limitation i.e. “such that the bulbous member changes from the rounded shape to a shape of the vagina in response to being inserted therein” is being interpreted as an intended result limitation and as such a prior art structure that is capable of the recited function/result would read on the limitation as now explicitly, positively and specifically recited by the Applicants. See MPEP 2111.04. Second, irrespective, Altan in fig. 1, 5A, [0004], [0007-0008], [0042], [0044], [0061-0062] for example discloses a bulbous member 104 having a rounded shape (see fig. 5A) and configured to indirectly via the anterior vaginal wall deliver an outward compression force against at least a portion of a bladder (see fig. 1, [0004]) to prevent a urinary leak from the bladder, such that the bulbous member 104 changes   does not necessarily require the bulbous member be semispherical shaped, however, Altan discloses alternate embodiments that make obvious a bulbous member having a semispherical shape. Here, Examiner notes that the entire specification is silent as to the criticality of the recited “semispherical shape” and in at least [00032] of the instant application specification explicitly state that “the bulbous member 110 is illustrated to have a semispherical shape. However, the bulbous member may be rectangular, conical, pentagonal, hexagonal, octagonal, or any other shape known to one of ordinary skill in the art, but is not limited thereto.” Thus, interpreting this limitation in light of the instant specification,  Altan’s disclosure in at least fig. 1, 5A,  [0004], [0007-0008], [0042], [0043-0044], [0055], [0061-0062] for example of a  bulbous member 104  being shaped to present rounded or curved surfaces reads on the limitation  “semispherical shape” as now explicitly, positively and specifically presented by the Applicant’s when the limitation is interpreted in light of the instant application specification at least para. [00032] makes this limitation obvious (See at least [0055] “the shape of the vaginal insert device 100 does not present any sharp corners or surfaces but instead is shaped to present rounded or curved surfaces to minimize any discomfort during insertion, use, and removal of the vaginal insert device 100… the edges of both the distal end 110 and the proximal end 112 of the vaginal insert device 100 are rounded”). Further, Altan in at least [0043] discloses that the lengths of L2, the bulbous member 104 can vary i.e. if the radial diameter and the height L2 are substantially equal,  based on where the rotatable curved ridge/central joint 108  formed by string circumferentially is positioned, the  bulbous member 104 at least in the configuration of fig. 5A would have a semispherical shape).

Since, new independent Claim 6, recites similar limitations as noted above with respect to amended independent claim 1, the reasons discussed and proffered above with respect to Claim 1, also apply to independent claim 6 similar limitations which are as explained above are disclosed by the Altan as a whole. For the above reasons, since amended independent claim 1 and new independent claim 6 are rejectable  under 35 U.S.C. § 103 over Altan, claims 1 and 6 were not found allowable at this time. Please also cross-reference detailed claim 1 and 6 interpretation, claim limitation mapping  to prior art disclosed features and detailed explanations above.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Page 6 of Applicant’s Amendment dated  12/27/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of Dependent Claims 2-5.
[a] The Office Action rejects claims 2-5 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Publication No. 2013/0158340 to Altan et al. (hereinafter, Altan). Reconsideration and withdrawal of the rejection of the claims under § 102(a)(1) are respectfully requested. 
[b] Dependent Claims 2-5: For at least the above reasons, and due to their dependencies from independent claim 1, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 2-5, and further requests allowance of these claims.


Further, since dependent claims 2-5 are rejectable  under 35 U.S.C. § 103 over Altan, claims 2-5 were not found allowable at this time. Please also cross-reference detailed claims 2-5 interpretation, claim limitation mapping  to prior art disclosed features and detailed explanations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20190336260 A1 for disclosing pelvic insert device for treating urinary incontinence with a bulbous semisherical shaped insertion end (see at least fig. 1A, 1B, 3A, 5A, 6,-7 9B) similar in terms of structure to that claimed and disclosed. 
US 20110065980 A1 for disclosing a pelvic insert device for treating urinary incontinence with a bulbous insertion end, a curved ridge and extraction base member  (see fig. 4, fig. 6, fig. 12B, 13A) similar in terms of structure to that claimed and disclosed. 
US 20040249238 A1 for disclosing a pelvic insert device for treating urinary incontinence  bulbous insertion end, a curved ridge and extraction base member  (see at least fig. 1-3, fig. 5) similar in terms of structure to that claimed and disclosed. 
Attempts to reach the Applicant’s representatives in response to “Letter Requesting Interview with Examiner” dated 12/27/2021 submitted with this Amendment dated  12/27/2021 were unsuccessful.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        March 3, 2022